Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 7/5/2022 has been entered.  
Claims 1-3, 5, 8-13, 15, 18-20, 22 and 24 are pending.  
Claims 4, 6-7, 14, 16-17, 21 and 23 are cancelled.  
Claims 1-3, 5, 8-13, 15, 18-20, 22 and 24 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-9, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (Pub. No.: US 20190393992 A1) in view of Park et al. (Pub. No.: US 20190230685 A1), hereafter respectively referred to as Xiong and Park.  
In regard to Claim 1, Xiong teaches A method performed by a terminal (UE 404 Para. 48, FIG. 4), the method comprising: receiving, from a base station (gNodeB 402, Para. 48, FIG. 4), hybrid automatic repeat request (HARQ) configuration information (gNodeB 402 may be configured to provide only a first part of the set of the HARQ-PUCCH resource configuration parameters as part of the RAR message 412, Para. 48, FIG. 4).  
Xiong teaches receiving, from the base station (gNodeB 402, Para. 48, FIG. 4), first downlink control information (DCI) including scheduling information for downlink data (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches attempting decoding of the downlink data (processing (e.g., by processor(s)) can comprise: identifying physical resources associated with the signal/message, resource element group decoding, Para. 88, FIG. 8.  Apparatus 800 could be included within the UE 104 of FIG. 1, or the UE 404 of FIG. 4, Para. 89) based on the scheduling information (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches receiving, from the base station (gNodeB 402, Para. 48, FIG. 4), DCI including an information field associated with a HARQ feedback (gNodeB 402 is further configured to include a second different part of the set of the HARQ-PUCCH resource configuration parameters as part of a downlink control information (DCI) 414, Para. 48, FIG. 4).  
Xiong teaches generating HARQ feedback information for the downlink data based on the DCI including the information field (UE 404 is configured to generate a HARQ-ACK feedback message 408 to be provided to the gNodeB 402, in response to receiving the DL data transmission signal 406 from the gNodeB 402, Para. 46, FIG. 4).  
Xiong teaches transmitting, to the base station, the HARQ feedback information (transmit the HARQ-ACK feedback message 408 to the gNodeB 402, Para. 48, FIG. 4).  
Xiong fails to teach a second DCI, and the information field included in the second DCI is set to 1 for the HARQ feedback information, and wherein a transmission timing for the HARQ feedback information is determined based on the second DCI.  
Park teaches a second DCI (two DCIs, Para. 240, FIG. 12.  the second DCI, Para. 241, FIG. 12).  
Park teaches the information field included in the second DCI is set to 1 for the HARQ feedback information (As shown in FIG. 12, the base station may indicate one of two HARQ-ACK resource sets using a 1-bit ACK-NACK resource set indicator (ASI), which is included in the second DCI, Para. 241, FIG. 12) [the examiner notes that a single bit, for indicating either one of two HARQ-ACK resource sets, suggests that one of the HARQ-ACK resource sets is indicated by a bit value of “1”].  
Park teaches, wherein a transmission timing for the HARQ feedback information is determined based on the second DCI (DCI includes (5) Hybrid Automatic Repeat Request (HARD) ACK timing indicated by the DCI, Para. 17.  When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 2, as presented in the rejection of Claim 1, Xiong teaches HARQ feedback information.  
Xiong fails to teach the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information or information on a time offset for transmission of the HARQ feedback information.
	Park teaches the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information or information on a time offset for transmission of the HARQ feedback information (When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 8, Xiong teaches A method performed by a base station (gNodeB 402, Para. 48, FIG. 4), the method comprising: transmitting, to a terminal (UE 404 Para. 48, FIG. 4), hybrid automatic repeat request (HARQ) configuration information (gNodeB 402 may be configured to provide only a first part of the set of the HARQ-PUCCH resource configuration parameters as part of the RAR message 412, Para. 48, FIG. 4).  
Xiong teaches transmitting, to the terminal (UE 404 Para. 48, FIG. 4), first downlink control information (DCI) including scheduling information for downlink data (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches transmitting, to the terminal, the downlink data (gNodeB 402 is configured to provide a DL data transmission signal 406 to the UE 404, Para. 46, FIG. 4) based on the scheduling information (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches transmitting, to the terminal (UE 404 Para. 48, FIG. 4), DCI including an information field associated with a HARQ feedback (gNodeB 402 is further configured to include a second different part of the set of the HARQ-PUCCH resource configuration parameters as part of a downlink control information (DCI) 414, Para. 48, FIG. 4).  
Xiong teaches receiving, from the terminal (UE 404 Para. 48, FIG. 4), HARQ feedback information for the downlink data based on the DCI including the information field (UE 404 is configured to generate a HARQ-ACK feedback message 408 to be provided to the gNodeB 402, in response to receiving the DL data transmission signal 406 from the gNodeB 402, Para. 46, FIG. 4).  
Xiong fails to teach a second DCI, and the information field included in the second DCI is set to 1 for the HARQ feedback information, and wherein a transmission timing for the HARQ feedback information is determined based on the second DCI.  
Park teaches a second DCI (two DCIs, Para. 240, FIG. 12.  the second DCI, Para. 241, FIG. 12).  
Park teaches the information field included in the second DCI is set to 1 for the HARQ feedback information (As shown in FIG. 12, the base station may indicate one of two HARQ-ACK resource sets using a 1-bit ACK-NACK resource set indicator (ASI), which is included in the second DCI, Para. 241, FIG. 12) [the examiner notes that a single bit, for indicating either one of two HARQ-ACK resource sets, suggests that one of the HARQ-ACK resource sets is indicated by a bit value of “1”].  
Park teaches, wherein a transmission timing for the HARQ feedback information is determined based on the second DCI (DCI includes (5) Hybrid Automatic Repeat Request (HARD) ACK timing indicated by the DCI, Para. 17.  When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 9, as presented in the rejection of Claim 8, Xiong teaches HARQ feedback information.  
Xiong fails to teach the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, information on a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information, or information on an offset for transmission of the HARQ feedback information.	
Park teaches the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, information on a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information, or information on an offset for transmission of the HARQ feedback information (When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 11, Xiong teaches A terminal (UE 404 Para. 48, FIG. 4) comprising: a transceiver (transceiver circuitry 820, Para. 87, FIG. 8); and a controller (processors 810, Para. 87, FIG. 8) configured to: receive, from a base station (gNodeB 402, Para. 48, FIG. 4) via the transceiver, hybrid automatic repeat request (HARQ) configuration information (gNodeB 402 may be configured to provide only a first part of the set of the HARQ-PUCCH resource configuration parameters as part of the RAR message 412, Para. 48, FIG. 4).  
Xiong teaches receive, from the base station (gNodeB 402, Para. 48, FIG. 4) via the transceiver, first downlink control information (DCI) including scheduling information for downlink data (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches attempt decoding of the downlink data (processing (e.g., by processor(s)) can comprise: identifying physical resources associated with the signal/message, resource element group decoding, Para. 88, FIG. 8.  Apparatus 800 could be included within the UE 104 of FIG. 1, or the UE 404 of FIG. 4, Para. 89) based on the scheduling information (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches receiving, from the base station (gNodeB 402, Para. 48, FIG. 4) via the transceiver, DCI including an information field associated with a HARQ feedback (gNodeB 402 is further configured to include a second different part of the set of the HARQ-PUCCH resource configuration parameters as part of a downlink control information (DCI) 414, Para. 48, FIG. 4).  
Xiong teaches generate HARQ feedback information for the downlink data based on the DCI including the information field (UE 404 is configured to generate a HARQ-ACK feedback message 408 to be provided to the gNodeB 402, in response to receiving the DL data transmission signal 406 from the gNodeB 402, Para. 46, FIG. 4).  
Xiong teaches transmit, to the base station via the transceiver, the HARQ feedback (transmit the HARQ-ACK feedback message 408 to the gNodeB 402, Para. 48, FIG. 4).  
Xiong fails to teach a second DCI, and the information field included in the second DCI is set to 1 for the HARQ feedback information, and wherein a transmission timing for the HARQ feedback information is determined based on the second DCI.  
Park teaches a second DCI (two DCIs, Para. 240, FIG. 12.  the second DCI, Para. 241, FIG. 12).  
Park teaches the information field included in the second DCI is set to 1 for the HARQ feedback information (As shown in FIG. 12, the base station may indicate one of two HARQ-ACK resource sets using a 1-bit ACK-NACK resource set indicator (ASI), which is included in the second DCI, Para. 241, FIG. 12) [the examiner notes that a single bit, for indicating either one of two HARQ-ACK resource sets, suggests that one of the HARQ-ACK resource sets is indicated by a bit value of “1”].  
Park teaches, wherein a transmission timing for the HARQ feedback information is determined based on the second DCI (DCI includes (5) Hybrid Automatic Repeat Request (HARD) ACK timing indicated by the DCI, Para. 17.  When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 12, as presented in the rejection of Claim 11, Xiong teaches HARQ feedback information.  
Xiong fails to teach the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information or information on a time offset for transmission of the HARQ feedback information.	
Park teaches the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information or information on a time offset for transmission of the HARQ feedback information (When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 18, Xiong teaches A base station (gNodeB 402, Para. 48, FIG. 4) comprising: a transceiver (communication circuitry 920, Para. 107, FIG. 9); and a controller (processors 910, Para. 107, FIG. 9) configured to: transmit, to a terminal (UE 404 Para. 48, FIG. 4) via the transceiver, hybrid automatic repeat request (HARQ) configuration information (gNodeB 402 may be configured to provide only a first part of the set of the HARQ-PUCCH resource configuration parameters as part of the RAR message 412, Para. 48, FIG. 4).  
Xiong teaches transmit, to the terminal (UE 404 Para. 48, FIG. 4) via the transceiver, first downlink control information (DCI) including scheduling information for downlink data (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches transmit, to the terminal via the transceiver, the downlink data (gNodeB 402 is configured to provide a DL data transmission signal 406 to the UE 404, Para. 46, FIG. 4) based on the scheduling information (downlink control information (DCI) 414 utilized for the scheduling of the DL data transmission signal 406, Para. 48, FIG. 4).  
Xiong teaches transmit, to the terminal (UE 404 Para. 48, FIG. 4) via the transceiver, DCI including an information field associated with a HARQ feedback (gNodeB 402 is further configured to include a second different part of the set of the HARQ-PUCCH resource configuration parameters as part of a downlink control information (DCI) 414, Para. 48, FIG. 4).  
Xiong teaches receive, from the terminal (UE 404 Para. 48, FIG. 4) via the transceiver, HARQ feedback information for the downlink data based on the DCI including the information field (UE 404 is configured to generate a HARQ-ACK feedback message 408 to be provided to the gNodeB 402, in response to receiving the DL data transmission signal 406 from the gNodeB 402, Para. 46, FIG. 4).  
Xiong fails to teach a second DCI, and the information field included in the second DCI is set to 1 for the HARQ feedback information, and wherein a transmission timing for the HARQ feedback information is determined based on the second DCI.
Park teaches a second DCI (two DCIs, Para. 240, FIG. 12.  the second DCI, Para. 241, FIG. 12).  
Park teaches the information field included in the second DCI is set to 1 for the HARQ feedback information (As shown in FIG. 12, the base station may indicate one of two HARQ-ACK resource sets using a 1-bit ACK-NACK resource set indicator (ASI), which is included in the second DCI, Para. 241, FIG. 12) [the examiner notes that a single bit, for indicating either one of two HARQ-ACK resource sets, suggests that one of the HARQ-ACK resource sets is indicated by a bit value of “1”].  
Park teaches, wherein a transmission timing for the HARQ feedback information is determined based on the second DCI (DCI includes (5) Hybrid Automatic Repeat Request (HARD) ACK timing indicated by the DCI, Para. 17.  When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


In regard to Claim 19, as presented in the rejection of Claim 18, Xiong teaches HARQ feedback information.  
Xiong fails to teach the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, information on a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information, or information on an offset for transmission of the HARQ feedback information.	
Park teaches the HARQ configuration information includes at least one of an identifier of a HARQ process for transmission of the HARQ feedback information, information on a number of HARQ processes for transmission of the HARQ feedback information, information on a time period for transmission of the HARQ feedback information, or information on an offset for transmission of the HARQ feedback information (When the base station configures a HARQ-ACK resource (or PUCCH resource) set using the second DCI, the base station may also deliver information on a valid time interval for the HARQ-ACK resource (or PUCCH resource) set, Para. 239).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of Xiong since Park provides a technique for conveying timing and resource information utilizing DCI messages, which can be introduced into the system of Xiong to ensure sufficient information is conveyed through DCI messages with respect to resources and the associated timing needed for transmitting HARQ messages.  


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Park, and further in view of Lohr et al. (Pub. No.: US 20070168827 A1), hereafter referred to as Lohr.  
In regard to Claim 3, as presented in the rejection of Claim 1, Xiong teaches HARQ feedback information.  
Xiong fails to teach the second DCI further includes a frequency domain resource assignment field, and wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information.  
	Lohr teaches the second DCI further includes a frequency domain resource assignment field, and wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information (PUCCH resources are indexed (according to a scheme indicated in the system information (e.g., SIB or PBCH)) in a default UL control region in which (time and frequency-domain) transmission resource regions are defined, Para. 330.  If the PUCCH is an SEQ-PUCCH, information about symbol and frequency resource positions at which the sequence is actually transmitted may be provided to the UE, Para. 387).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lohr with the teachings of Xiong since Lohr provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  

In regard to Claim 13, as presented in the rejection of Claim 11, Xiong teaches HARQ feedback information.  
Xiong fails to teach the second DCI further includes a frequency domain resource assignment field, and wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information, and wherein the information field included in the second DCI is set to 1 for the HARQ feedback information.  
	Lohr teaches the second DCI further includes a frequency domain resource assignment field, and wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information (PUCCH resources are indexed (according to a scheme indicated in the system information (e.g., SIB or PBCH)) in a default UL control region in which (time and frequency-domain) transmission resource regions are defined, Para. 330.  If the PUCCH is an SEQ-PUCCH, information about symbol and frequency resource positions at which the sequence is actually transmitted may be provided to the UE, Para. 387).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lohr with the teachings of Xiong since Lohr provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  


Claims 5, 10, 15, 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Park, and further in view of Belleschi et al. (Pub. No.: US 20200177318 A1), hereafter referred to as Belleschi.  
In regard to Claim 5, as presented in the rejection of Claim 1, Xiong teaches HARQ feedback information.  
Xiong fails to teach in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI.
	Belleschi teaches in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI (pending HARQ feedback is collected in a bitmap with an implicit association between the index in the bitmap and the HARQ process ID, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belleschi with the teachings of Xiong since Belleschi provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  

In regard to Claim 10, as presented in the rejection of Claim 8, Xiong teaches HARQ feedback information.  
Xiong fails to teach wherein the second DCI further includes a frequency domain resource assignment field, and wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information.
	Belleschi teaches wherein the second DCI further includes a frequency domain resource assignment field, and wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information (pending HARQ feedback is collected in a bitmap with an implicit association between the index in the bitmap and the HARQ process ID, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belleschi with the teachings of Xiong since Belleschi provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  

In regard to Claim 15, as presented in the rejection of Claim 11, Xiong teaches HARQ feedback information.  
Xiong fails to teach in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI.
	Belleschi teaches in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI (pending HARQ feedback is collected in a bitmap with an implicit association between the index in the bitmap and the HARQ process ID, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belleschi with the teachings of Xiong since Belleschi provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  

In regard to Claim 20, as presented in the rejection of Claim 8, Xiong teaches HARQ feedback information.  
Xiong fails to teach wherein the second DCI further includes a frequency domain resource assignment field, wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information.
	Belleschi teaches wherein the second DCI further includes a frequency domain resource assignment field, wherein all bits of the frequency domain resource assignment field are set to 0 for the HARQ feedback information (pending HARQ feedback is collected in a bitmap with an implicit association between the index in the bitmap and the HARQ process ID, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belleschi with the teachings of Xiong since Belleschi provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  

In regard to Claim 22, as presented in the rejection of Claim 18, Xiong teaches HARQ feedback information.  
Xiong fails to teach, in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI.  
Belleschi teaches, in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI (The eNB can (de)activate each SPS configuration via Downlink Control Information (DCI). If an SPS configuration is deactivated, the UE should stop using the associated resources.  Para. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belleschi with the teachings of Xiong since Belleschi provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  

In regard to Claim 24, as presented in the rejection of Claim 8, Xiong teaches HARQ feedback information.  
Xiong fails to teach, in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI.  
Belleschi teaches, in case that information associated with a HARQ feedback timing is configured, the HARQ feedback information for the downlink data is not transmitted before receiving the second DCI (The eNB can (de)activate each SPS configuration via Downlink Control Information (DCI). If an SPS configuration is deactivated, the UE should stop using the associated resources.  Para. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belleschi with the teachings of Xiong since Belleschi provides a technique for conveying information related to HARQ, which can be introduced into the system of Xiong to ensure wireless devices are sufficiently informed of HARQ characteristics implemented in a wireless arrangement.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/5/2022have been fully considered but they are not persuasive.  Page 13 of the Remarks presented the argument that Therefore, the applied references fail to disclose or render obvious the above- identified claim features recited in independent claims 1, 8, 11, and 18.  This argument is not persuasive.  The limitations introduced by the amendments of Claims 1, 18, 11, and 18, which are not taught by Xiong, are taught by Park et al. (Pub. No.: US 20190230685 A1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-9-2022  

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477